UNITED STATES DISTRICT COURT Eee

SOUTHERN DISTRICT OF NEW YORK . gg
MATE Ty
——i}

UNSEALING ORDER

 

UNITED STATES OF AMERICA

18 Cr. 663 (GBD)
RAMON MARTINEZ,

Defendant.

 

WHEREAS on June 4, 2018, Complaint 18 Mag. 4755 was filed

under seal;

WHEREAS on March 18, 2019, Information 18 Cr. 663 was

filed under seal;

 

WHEREAS on May 25, 2021, the Government requested, with
the defendant’s consent, the unsealing of Complaint 18 Mag. 4755
and Information 18 Cr. 663;

IT IS HEREBY ORDERED that that Complaint 18 Mag. 4755

and Information 18 Cr. 663 be and hereby are unsealed.

Dated: New York, New York ;
9021 B. Dork
MAY 25 202t Lrteay eat
av

nee] cEgEpE B. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
